          Case 8:19-cv-01352-GJH Document 5 Filed 09/24/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                 SOUTHERN DIVISION

                                              :
Deangela Washington,                          :
                                              :
                                              :
                      Plaintiff,              :
                                                Civil Action No.: 8:19-cv-01352-GJH
      v.                                      :
                                              :
Westlake Financial; and DOES 1-10, inclusive, :
                                                                                                   (
                                              :
                                                                                                   D
                                              :
                                                                                                   R
                      Defendants.             :
                                                                                                   H
                                              :

                                 NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiff anticipates filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days. The

Plaintiff hereby respectfully requests above-entitled Court to enter Rule 111 Order.



Dated: September 24, 2019

                                             Respectfully submitted,

                                             By     /s/ Sergei Lemberg
                                             Sergei Lemberg, Esq.
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             ATTORNEYS FOR PLAINTIFF
          Case 8:19-cv-01352-GJH Document 5 Filed 09/24/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 24, 2019, a true and correct copy of the foregoing
Notice of Settlement was served electronically by the U.S. District Court District of Maryland
Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                            By_/s/ Sergei Lemberg____________

                                                    Sergei Lemberg
